UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-5072



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RICHARD HENRY FRANKLIN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:06-cr-00080)


Submitted:   March 12, 2007                 Decided:   April 5, 2007


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Acting Federal Public Defender, Mary E.
Maguire, Assistant Federal Public Defender, Richmond, Virginia, for
Appellant. Chuck Rosenberg, United States Attorney, Sara E.
Flannery, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Richard Henry Franklin appeals his conviction for one

count of falsification of government records in violation of 18

U.S.C. § 2073 (2000).*            For the reasons that follow, we affirm.

               Franklin     contends    that     the    district    court      erred   in

denying his motions for judgment of acquittal filed pursuant to

Fed. R. Crim. P. 29.                 This court reviews a district court’s

decision to deny a Rule 29 motion de novo.                         United States v.

Ryan-Webster, 353 F.3d 353, 359 (4th Cir. 2003).                    Where, as here,

the motions were based on an allegation of insufficient evidence,

the verdict must be sustained if there is substantial evidence,

taking the view most favorable to the Government, to support it.

See    Glasser      v.      United    States,     315     U.S.     60,    80    (1942).

“[S]ubstantial evidence is evidence that a reasonable finder of

fact       could   accept    as   adequate      and    sufficient    to     support    a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en

banc).       The court reviews both direct and circumstantial evidence

and permits the Government the benefit of all reasonable inferences

from the facts proven to those sought to be established.                         United

States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982).




       *
      Franklin was charged with various offenses in a 25-count
indictment.   The government dismissed one count, and the jury
acquitted Franklin on the remaining 23 counts.

                                         - 2 -
           In order to prove that Franklin falsified government

records in violation of 18 U.S.C. § 2073, the Government had to

establish that: (1) the defendant was an officer, clerk or employee

of an agency of the United States; (2) he was charged with keeping

accounts or records; (3) he made a false entry or report in such

account or record; and (4) he did so with intent to deceive,

mislead, injure or defraud.      Franklin contends that the evidence

was insufficient to support his conviction because it did not

establish that (1) he failed to record transactions with the intent

to deceive or defraud, or (2) he actually embezzled any funds.

           The district court did not err in denying Franklin’s

motions.   The videotaped and testimonial evidence established that

Franklin failed to properly enter stamp sales into his computer,

rendering his Daily Financial Reports (PS Forms 1412) inaccurate

and creating excess cash in his cash drawer.       While the Government

was not required to prove that Franklin took the money, the weight

of the evidence suggested that the excess money from the unrecorded

stamp sales was both not reported and missing.       Therefore, viewing

the evidence in the light most favorable to the Government, ample

evidence   supported   the   inference   that   Franklin   created   false

reports by omitting data and that he did so with the intent to

deceive or defraud.    Accordingly, we affirm Franklin’s conviction

and sentence. We dispense with oral argument because the facts and




                                 - 3 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -